I-n a comm, nobis proceeding, defendant appeals from an order of the Supreme Court, Bangs County, entered November 14, 1964, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered June 14, 1939 on Ms plea of guilty, convicting him of robbery in the first degree, and imposing sentence. Order reversed on the law and the facts; application granted; and judgment of June 14, 1939 vacated. On this record, we believe defendant has dearly sustained Ms burden of establishing Ms contention that, When he pleaded guilty in 1939, be neither had counsel nor was advised of his right to counsel. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.